                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICHOLLE BARCELO                 :     CIVIL ACTION
                                 :
           v.                    :
                                 :
TEVA PHARMACEUTICALS USA,        :
INC., et al.                     :     NO. 18-3984

                               ORDER

           AND NOW, this 18th day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women’s Health,

Inc., CooperSurgical, Inc., and The Cooper Companies, Inc. to

transfer this action under 28 U.S.C. § 1404(a) to the United

States District Court for the Southern District of Texas is

GRANTED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                 J.
